Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16960407 filed on 07/07/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 11-15 in the reply filed on 01/07/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 15 recites the limitation “wherein the forming step” on line 1.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It 
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

Allowable subject matter 
Claim 15 is objected to (pending resolution of 112(b) issue) as being dependent upon a rejected base claim (independent claim 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ota (US 6,490,402) & Berrang (WO 2012061919 A1).
With respect to dependent claim 15, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the forming step comprises depositing first and second doped polysilicon layers atop the silicide at a temperature of 500 to 1000° C., one of the first and second doped polysilicon layers being n-type and the other being p-type; forming a metal layer atop the polysilicon layers; masking the metal layer with striped resist; etching the metal and polysilicon layers where resist is absent; depositing a dielectric atop an entirety of exposed surfaces; and removing the resist and dielectric atop thereof”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 6,490,402) in view of Berrang (WO 2012061919 A1) and further in view of Verschueren et al. (US 2008/0317408).
Regarding Independent claim 11, Ota teaches a method of forming a diode wire (Fig. 1, Col. 2, lines 58-62) which is integratable with a flexible circuit (Fig.1 , Col. 1, lines 56-61), comprising: 
forming one or more radial p-n junctions over the conductor with conducting and non-conducting bands along an outer surface (Fig. 3A discloses a conductive core B surrounded by p-n diodes (p-n junctions) and conductive 20 and non-conductive 36 bands, Col. 3, lines 35-62) .
Ota does not explicitly disclose coating a non-conductive fiber with a conductor and alternating conducting and non-conducting bands.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ota according to the teachings of Berrang with the motivation to provide high surface area, high porosity 3- dimensional lattice structure (Page 8, lines 15-17).
Ota modified by Berrang do not explicitly disclose alternating conducting and non-conducting bands.
	Verschueren et al. teach a fiber (paragraph 0001) comprising alternating conducting and non-conducting bands (Fig. 10, electrode 12 comprises insulating spacer 54 between conductive band 56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ota and Berrang according to the teachings of Verschueren et al. with the motivation to provide low power requirement of a fiber (paragraph 0128).
Regarding claim 12, Ota modified by Berrang teach wherein the non-conductive fiber is a quartz yarn (Fig. 2, element 14, Page 14, lines 27-30 of Berrang).
Regarding claim 13, Ota modified by Berrang teach wherein the conductor is a silicide or doped silicon (Fig. 2, element 16, Page 14, lines 27-30 of Berrang).
Regarding claim 14, Ota modified by Berrang teach wherein the coating step is performed in a temperature range of 500 to 1000° C (Page 20, lines 24-28, Page 21, lines 21-22 of Berrang).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813